Title: To John Adams from Henry Marchant, 1 March 1796
From: Marchant, Henry
To: Adams, John



Very dear Sir
Newport March 1st. 1796

I have been indebted to you, ever since, nearly the Close of the last Session of Congress. When you are near Boston, I cannot with equal Convenience get a Letter to you.—Surprising have been the Incidents which have turned up since then. The Disorganizers, like Crows and Vultures have had plenty of Food, to fill their insatiable Stomachs with;—and they have disgorged their abominable Maws in every Quarter of the United States.—The horrid stench threatened to suffocate the whole Body.—Our Constitution, Government, Peace and Happiness seemed for a Time to shake and totter amidst the Storm of Insurgency. But Thanks to the Wisdom and Firmness of Our Leaders,—The good Sense of the people upon Reflection, and above all, the Interposition of that kind Providence which has so often marvelously appeared for the Salvation of Our Country;—Confusion and Disgrace—have again covered the Enemies of Peace and Order, and sunk them below Contempt.—The People seem to be aware of the Misery they have escaped; and I hope will learn the Neccessity of more Confidence in those of their own Choice, and appreciate their Virtues by a Contrast of the diabolical Spirit of those who had well nigh involved Our Country in Ruin.—
I flatter myself Sir, that the present Sessions will disappoint all Parties,—and do less Evil than was feared by some, and more good than was hoped for by others.—
But for the seeming Neccessity which the Resolutions of Virginia threw the other States into, Our State would not have seen a Propriety of expressing Their Sense of the Conduct of Government:—As it was, We too, have given Our Opinion:—And as I always told you, when we had once adopted the Constitution, We should prove ourselves as federal, or more so, than any State in the Union.—We had a little Flash in this Town,—It was too despicable to be noticed even by ourselves, it vanished like smoke.
I do feel unhappy however at the amazing Speculations which seem to overrun the Country. This with the multiplicity of Banks have introduced Extravagancies and a fall of Money ruinous to the steady industrious Man, distressful to Widows and Orphans; and upon all Officers of Government.—This last Circumstance, will tend more than any Thing, to drive good Men out, and introduce those who, void of Principle, will find other means of Supporting themselves than their slender Salaries. While the Merchant and the Farmer, the Mechanic and even the common Labourer can hold up Sides with each other, they have not the Will or the Justice to raise the Emolluments of the Servants of the Publick to any kind of Comparison with their own.—Has it not been found difficult to fill up the Supreme Court? and will it not grow more so, while such Speculations are abroad, and Money runs down so rapidly?—
What my dear Sir are your Ideas of the State of Europe; and the Prospects of Peace?—
I wish to know how your State of Health has been of late, as sometime past you mentioned some discouraging Circumstances. I have not of late enjoyed my own as formerly, but in all Circumstances I am / Your ever obliged / and sincere Friend
Henry MarchantP:S: Pray present my dutiful respects to the President.
